Citation Nr: 1017421	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  04-28 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hallux 
valgus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The appellant served a period of inactive duty for training 
(INACDUTRA) from November 1986 to August 1990 with the U. S. 
Virgin Islands Army National Guard (ANG) with a period of 
active duty for training (ACDUTRA) from February 1987 to 
August 1987; and had periods of ACDUTRA and INACDUTRA from 
February 1995 to July 2001 with the Texas ANG and the U.S. 
Army Reserve.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision from 
the Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which, in pertinent part, denied service 
connection for hallux valgus.

In April 2007, the Board remanded the claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.  There 
has been substantial compliance with the remand directive.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board notes that in January 2010, additional evidence was 
received at the Board and was associated with the claims 
folder.  The evidence consists of lay statements from the 
appellant and records regarding his service with the Texas 
Army National Guard.  A subsequent waiver of agency of 
original jurisdiction (AOJ) review was received in April 2010 
and, given the favorable outcome below, the Board finds that 
the solicitation of a waiver and/or remand for the RO's 
initial consideration of this evidence is not required.  38 
C.F.R. § 20.1304(c) (2009).


FINDING OF FACT

The competent evidence establishes that bilateral hallux 
valgus was aggravated by injury incurred in service.  


CONCLUSION OF LAW

Bilateral hallux valgus was aggravated by active military 
service.  38 U.S.C.A. §§ 101, 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.102, 3.6, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Under the law, active service includes (1) active duty, (2) 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and (3) 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty or from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident which occurred during such training.  38 C.F.R. § 
3.6(a).  In other words, service connection is available for 
injuries and/or diseases incurred during active duty or 
ACDUTRA, but (except for the exceptions listed in this 
paragraph) only for injuries, and not diseases, sustained on 
INACDUTRA.  Brooks v. Brown, 5 Vet. App. 484 (1994).

ACDUTRA includes full-time duty performed by members of the 
National Guard of any State or the Reserves.  38 C.F.R. § 
3.6(c) (2009).  INACDUTRA includes duty other than full- time 
duty performed by a member of the Reserves or the National 
Guard of any State.  38 C.F.R. § 3.6(d) (2009).  38 U.S.C.A. 
§ 101(23); 38 C.F.R. § 3.6(d).  Annual training is an example 
of ACDUTRA, while weekend drills are INACDUTRA.  Presumptive 
periods do not apply to ACDUTRA or INACDUTRA.  Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 (1991).

Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson 
v. West, 12 Vet. App. 247 (1999); see also Pond v. West, 12 
Vet. App. 341 (1999).

Analysis

The appellant, whose only service was periods of ACDUTRA and 
INACDUTRA, seeks service connection for bilateral hallux 
valgus.  He contends that Army boots worn during his active 
duty training aggravated his pre-existing bilateral foot 
disability.

For service-connection purposes, there is a clear distinction 
between veterans who have served on active duty and persons 
who have served on ACDUTRA and INACDUTRA. 38 U.S.C.A. §§ 
1110, 1131 (for disability resulting from injury or disease 
incurred or aggravated during service, the United States will 
pay compensation to a "veteran"); Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995).  The term "veteran" means a person 
who served in active military service, and who was discharged 
or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  The 
appellant's records show that he was discharged under 
honorable conditions, but until the appellant can establish 
that his disability was incurred or aggravated during his 
ACDUTRA or INACDUTRA service, he does not have the status of 
a "veteran." Paulson v. Brown, 7 Vet. App. at 470.  And a 
claimant must demonstrate by a preponderance of the evidence 
that he is a "veteran." Laruan v. West, 11 Vet. App. 80, 84 
(1998) (en banc).

Without the status of "veteran," a claimant trying to 
establish service connection cannot use the many presumptions 
in the law that are available only to veterans.  For example, 
presumptive periods do not apply to ACDUTRA or INACDUTRA. 
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  In 
addition, the "benefit of the doubt doctrine" of 38 
U.S.C.A. § 5107(b) is reserved for veterans and their 
dependents and survivors.  Laruan v. West, 11 Vet. App. at 
84-86.  Moreover, in trying to establish that a pre-existing 
condition was aggravated during active military service, the 
presumption of soundness of 38 U.S.C.A. §§ 1111, 1132 and the 
presumption of aggravation of 38 U.S.C.A. § 1153 are not 
applicable to persons who have not previously established the 
status of "veteran." Paulson v. Brown, 7 Vet. App. at 470 
(presumption of soundness); see also Laruan v. West, 11 Vet. 
App. at 86 (in enacting title 38, Congress could not have 
intended that persons without requisite veteran status would 
benefit from the statutory presumptions and enactments 
reserved for veterans).

In sum, since the appellant has no active duty service, the 
only way he can establish his status as a "veteran" is to 
show that his claimed disability was incurred or aggravated 
during his ACDUTRA or INACDUTRA, and, he must do that without 
the benefit of the presumptions available only to veterans.  
The appellant can try to establish service connection by 
showing that his bilateral foot disability was incurred or 
aggravated during ACDUTRA or INACDUTRA or that there is a 
nexus between the current disorder and such service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993) (a determination of 
service connection requires a finding of the existence of a 
current disability and a determination of the relationship 
between that disability and an injury or disease incurred in 
service).  Relevant post-service evidence can be used to 
support service connection on this basis.  See 38 C.F.R. 
§ 3.303(d) (for diagnosis after service, service connection 
can be shown when all the evidence, including that pertinent 
to service, establishes that the disease was in fact incurred 
during service).

As discussed above, a pre-existing disease or injury will be 
found to have been aggravated by service only if the evidence 
shows that the underlying disability underwent an increase in 
severity; the occurrence of symptoms, in the absence of an 
increase in the underlying severity, does not constitute 
aggravation of the disability. Davis v. Principi, 276 F.3d 
1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a). Evidence 
of a claimant being asymptomatic on entry into service, with 
an exacerbation of symptoms during service, does not 
constitute evidence of aggravation.  Green v. Derwinski, 1 
Vet. App. 320, 323 (1991).

A service enlistment examination in November 1986 found 
abnormalities of the feet, asymptomatic.  According service 
treatment records dated in April 1987, he complained of right 
foot pain, and corns and calluses were found.  A February 
1995 service enlistment feet examination found normal arch, 
moderate asymptomatic hammertoes, and hallux valgus, 
moderate, asymptomatic.

The appellant underwent right bunionectomy for hallux valgus 
deformity in May 2000.  In June 2000, the appellant underwent 
reduction of the osteotomy.  The appellant served on ACDUTRA 
from October 7 to 28, 2000.  Service treatment records note 
the appellant presented at a medical facility on October 16, 
2000 and complained of arch pain in both feet which was 
increasing due to having to wear boots.  The examiner stated 
that the appellant could perform office work.  The diagnosis 
was surgical foot pain.  The appellant was prescribed ice, a 
non-steroidal anti-inflammatory drug, told to frequently 
elevate the feet, and given a soft shoe physical profile.  In 
addition, it was noted that the appellant could 
run/march/walk at own pace and distance for 15 days. 

Of record are memoranda from the Texas Adjutant General's 
Department dated in June 2000 and April 2002 noting that 
Medical Duty Review Board (MDRB) recommended the appellant's 
separation from the Texas Army National Guard (ANG) as 
medically unfit for retention based on moderately severe 
hallux valgus and severe hammertoes, with osteoarthritis, 
refractory to surgery and prevented the wearing of military 
footwear.  In a July 2000 letter, the appellant's private 
podiatrist, Doctor Madden reported that the appellant's chief 
complaint was bunion deformities.  He indicated that the 
Veteran has had these for a couple years, but they got 
progressively worse after wearing what he calls his Army 
boots, which he had to continue wearing despite complaints.  
Dr. Madden noted that he could not state that the Army boots 
are the etiology of the bunion deformities, because that is 
his foot type.  However, he stated that the appellant's Army 
boots most definitely irritated and allowed his bunions to 
progress, and that because of that, surgery was done on his 
right foot to correct the bunion deformity.  

An August 2000 note indicates a restriction of no boots 
pending further evaluation and the appellant is to be fitted 
for properly fitting safety shoes.  In a January 2001 letter, 
the appellant's private podiatrist stated that the appellant 
is unable to wear work boots for more than one to two hours 
without chronic nagging pain and he does not believe that he 
will be able to wear the above ankle work boots.  He 
recommended to keep him out of work boots and limit his 
weightbearing status to two hours.  According to a January 
2001 note, Dr. Madden indicated restriction of light duty for  
the next 6 months and that the appellant does not need to 
wear boots.  An April 2004 memorandum from the Manuever Area 
Training Equipment Site of the Texas ARNG indicates that the 
appellant injured his feet in October 2000 while marching in 
formation.

In September 2009, the appellant underwent an examination to 
determine the nature and etiology of the appellant's foot 
disorders.  Diagnoses noted were left foot hallux valgus with 
bunion, left third toe hammertoe, right hallux valgus status 
postoperative with residual pain an decreased range of 
motion, and right third toe hammertoe.  The examiner noted 
that the appellant complained of foot pain wile in service, 
but nothing that would be expected with his preexisting 
hallux valgus.  He further noted that the complaints in 
service most likely represent a brief exacerbation of his 
symptoms.  The examiner opined that the increase in severity 
of his condition is most likely a natural progression of his 
bilateral hallux valgus, and stated that due to the 
appellant's short period of active duty, it is less likely as 
not that any permanent increase in severity of his hallux 
valgus occurred while he was in service.

In this case, there are medical opinions that are both for 
and against the Veteran's claim.  It is the responsibility of 
the Board to weigh the evidence, including the medical 
evidence, and determine where to give credit and where to 
withhold the same and, in so doing; the Board may accept one 
medical opinion and reject others. Evans v. West, 12 Vet. 
App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  The Board is mindful that we cannot make our own 
independent medical determinations, and that we must have 
plausible reasons, based upon medical evidence in the record, 
for favoring one medical opinion over another. Evans v. West, 
supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), 
citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, 
the weight to be accorded the various items of evidence in 
this case must be determined by the quality of the evidence, 
and not necessarily by its quantity or source.

In evaluating the probative value of medical statements, the 
Board looks at factors such as the health care provider's 
knowledge and skill in analyzing the medical data and the 
medical conclusion that the physician reaches.  See Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Nieves- 
Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Other factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Hernandez- 
Toyens v. West, 11 Vet. App. 379, 382 (1998); see also 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Board finds the private medical statements, as well as 
the September 20009 VA examiner's opinion, to be competent 
medical evidence; but considers the July 2000 private 
podiatrist's opinion more probative.  The Board does not 
question the VA examiner's skill or expertise.  However, the 
Board finds this opinion to have limited probative value.  
The Court has found that the weight of a medical opinion is 
diminished where the opinion is based on an inaccurate 
factual premise or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar 
v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. 
App. 467 (1993).  In this case, the VA examiner merely notes 
the appellant's 6 month period of active duty for training in 
1987, however he fails to consider additional periods of 
active duty for training.  Therefore, the Board has given 
little probative value to this opinion.

According to the Court, "it is the factually accurate, fully 
articulated, sound reasoning for the conclusion, not the mere 
fact that the claims file was reviewed, that contributes 
probative value to a medical opinion." Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  The private podiatrist also 
provided a sound basis for the medical opinion and pointed to 
the evidence which supported the opinion.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998).  Thus, the 
Board finds that the private podiatrist's opinion is highly 
probative and there is no probative evidence of record to 
balance his opinion, and the objective evidence is consistent 
with private podiatrist's opinion.  In short, the probative 
medical evidence of record establishes that the appellant's 
bilateral hallux valgus was aggravated by in-service injury.

The benefit sought on appeal is accordingly granted. 



Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay  
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be  
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2008).

The Board has considered the appellant's claim with respect 
to the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100 et. seq. (West 2002), including the notice requirements 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Given the favorable outcome above, however, no prejudice to 
the  appellant could result from this appellate 
determination.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).  


ORDER

Entitlement to service connection for bilateral hallux valgus 
is granted.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


